DETAILED ACTION
Claims 7-20 are pending and currently under review.
Claims 1-6 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II, claims 7-20, in the reply filed on 8/12/2022 is acknowledged.
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/12/2022.

Claim Interpretation
Claims 7 and 9 recite a composition including aluminum in a non-specified amount.  The examiner considers aluminum to be a balance of the claimed aluminum alloy.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 7 recites a method comprising “steps of” subjecting an aluminum alloy to a solid state joining process.  The examiner notes that “steps” pertains to a plurality of steps (ie. more than one) while the instant claim only recites a single step of “subjecting…” as stated above.  Thus, it is unclear to the examiner as to what further steps, if any, are positively being recited in the instant claims.  The examiner interprets claim 7 to only positively recite a step of “subjecting…” as claimed, wherein further steps can be included.
The examiner notes that dependent claim 8 further recites another step of aging, such that claim 8 recites two steps (ie. “subjecting…” and “aging…”) and is therefore sufficiently definite as a plurality of steps (ie. more than one) are recited.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7-15, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rioja et al. (US 4,832,910) in view of Lumsden et al. (1999, Intergranular corrosion following friction stir welding of aluminum alloy 7075-T651).
Regarding claims 7 and 9, Rioja et al. discloses an aluminum alloy having a composition as seen in table 1 below [col.1 ln.43-60, col.3 ln.43-50, tables1-3].  The examiner notes that the overlap between the composition of Rioja et al. and that of the instant claim is prima facie obvious.  See MPEP 2144.05(I).
Rioja et al. does not expressly teach that the aluminum alloy is subjected to a solid state joining process of friction stir welding as claimed.  Lumsden et al. discloses that friction stir welding is a solid state joining process that is used to join Al alloys of all compositions [p.1].  Therefore, it would have been obvious to one of ordinary skill to modify the disclosure of Rioja et al. by performing a process of friction stir welding to the alloy of Rioja et al. to join said alloy as taught by Lumsden et al.
Table 1.
Element (wt.%)
Claims 7 & 9 (wt.%)
Rioja et al. (wt.%)
Cu
1.8 – 5.6
0 – 5
Li
0.6 – 2.6
0.5 – 5
At least one of:
La
Sr
Ce
Pr

0 – 1.5
0 – 1.5
0 – 1.5
0 – 1.5
Lanthanides: up to 0.3 such as Ce, La, etc.
Al
Balance
Balance

 
Regarding claim 8, the aforementioned prior art discloses the method of claim 7 (see previous).  Rioja et al. further teaches obtaining the aluminum alloy by performing aging [col.3 ln.59-61].  The examiner submits that the aging of Rioja et al. is performed in order to obtain the aluminum alloy, which would have naturally occurred prior to welding (ie. post-processing means of joining two articles) in the suggested combination of Rioja et al. and Lumsden et al. as would have been recognized by one of ordinary skill.
Regarding claims 10-13, 15, and 18, the aforementioned prior art discloses the method of claim 9 (see previous).  Rioja et al. further teaches that the alloy can include up to 0.5 weight percent Si, up to 0.5 weight percent Fe, up to 2 weight percent Mn, up to 5 weight percent Mg, up to 7 weight percent Zn, and up to 0.1 weight percent Zr [col.1 ln.42-60].  The examiner notes that the overlap between the aforementioned inclusions of Rioja et al. and that of the instant claims is prima facie obvious.  See MPEP 2144.05(I).
Regarding claim 14, the aforementioned prior art discloses the method of claim 9 (see previous).  Rioja et al. further teaches that Cr can be included as a grain refiner similar to Mn and Zn [col.2 ln.65 to col.3 ln.8].  Although Rioja et al. does not expressly teach a specific amount of Cr, the examiner submits that one of ordinary skill would understand that Cr can be included in amounts similar to Mn and/or Zn since they are included for the same purpose.  In other words, one of ordinary skill would understand that the scope Rioja et al. suggests including Cr in an amount of up to 7 weight percent, which further overlaps with the claimed Cr range.  See MPEP 2144.05(I).
Regarding claim 20, the aforementioned prior art discloses the method of claim 9 (see previous).  The aforementioned prior art does not expressly teach that T1 phases precipitate during welding.  However, the examiner submits that this feature would have naturally flowed from the suggestion of the prior art.  See MPEP 2145(II).  Specifically, the instant specification expressly discloses that this phenomenon occurs when an alloy having a composition as claimed is subjected to friction stir welding [0012-0013 spec.].  As stated previously, the aforementioned combination suggests an overlapping alloy composition that is further subjected to friction stir welding.  Thus, precipitation of T1 phases would have naturally flowed from the suggested combination of the prior art absent concrete evidence or reasoning to the contrary. 
Claim(s) 14, 16-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rioja et al. (US 4,832,910) in view of others as applied to claim 9 above, and further in view of Chevy et al. (US 2016/0060741).
Regarding claims 14, 16-17, and 19, the aforementioned prior art discloses the method of claim 9 (see previous).  The aforementioned prior art does not expressly teach inclusions of Cr, Ti, Ag, or Ni/Ga/V in amounts as claimed.  Chevy et al. discloses an aluminum-copper-lithium alloy [abstract]; wherein said alloy can further include Cr in an amount of 0.05 to 0.3 weight percent, Ti in an amount of 0.01 to 0.15 weight percent, Ag in an amount of 0.1 to 0.4 weight percent, and V in an amount of 0.05 to 0.2 weight percent in order to control the granular structure during casting for aerospace applications [0002, 0061].  Therefore, it would have been obvious to one of ordinary skill to modify the alloy of the aforementioned prior art by including Cr, Ti, Ag, and V as disclosed by Chevy et al. in order to desirably control the alloy grain structure as taught by Chevy et al.  The examiner notes that the overlap between the disclosed inclusion amounts of Chevy et al. and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).

Claim(s) 7-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fridljander et al. (RU2163940, machine translation referred to herein) in view of Rockwell (1999, Friction stir welding).
Regarding claims 7 and 9, Fridljander et al. discloses an aluminum alloy having a composition as seen in table 2 below [0010].  The examiner notes that the composition of Fridljander et al. falls within the instantly claimed ranges.  See MPEP 2131.03.  
Fridljander et al. further teaches that the alloy is further welded [0014]; however, Fridljander et al. does not expressly teach said welding to be friction stir welding as claimed.  Rockwell teaches that friction stir welding can be performed on all aluminum alloys, including difficult alloys such as AI-Li, to achieve cost and weight savings [p.31, 34]. Therefore, it would have been obvious to one of ordinary skill to modify the welding method of Fridljander et al. by specifying friction stir welding because friction stir welding can achieve cost and weight savings as taught by Rockwell.
Table 2.
Element (wt.%)
Claims 7 & 9 (wt.%)
Fridljander et al. (wt.%)
Cu
1.8 – 5.6
2.5 – 3.5
Li
0.6 – 2.6
1.5 – 1.95
At least one of:
La
Sr
Ce
Pr

0 – 1.5
0 – 1.5
0 – 1.5
0 – 1.5



0.005 – 0.2
Al
Balance
Balance

 
Regarding claim 8, the aforementioned prior art discloses the method of claim 7 (see previous).  Fridljander et al. further teaches manufacturing the aluminum alloy by performing aging [0015].  The examiner submits that that one of ordinary skill would have recognized the welding of Fridljander et al. to be performed as a joining means after manufacturing the aluminum alloy (ie. welding performed after aging), which meets the instant claim.
Regarding claims 10-16, and 18-19, the aforementioned prior art discloses the method of claim 9 (see previous).  Fridljander et al. further teaches that the alloy can include Si in impurity amounts, Fe in an amount of 0.01 to 0.5 weight percent, 0.005 to 0.6 weight percent Mn, 0.01 to 0.6 weight percent Mg, 0.01 to 0.3 weight percent chromium, 0.01 to 0.8 weight percent Zn, 0.005 to 0.009 weight percent Ti, 0.05 to 0.15 weight percent Zr, and 0.005 to 0.15 Ni [0010-0011].  The examiner submits that the aforementioned inclusions of Fridljander et al. overlap with the instantly claimed ranges, which is prima facie obvious.  See MPEP 2144.05(I).  Specifically regarding Si, although Fridljander et al. does not expressly teach an Si amount, the examiner submits that impurity amounts of Si would naturally overlap with the claimed Si range of up to 0.2 weight percent as would have been recognized by one of ordinary skill.
Regarding claim 20, the aforementioned prior art discloses the method of claim 9 (see previous).  The aforementioned prior art does not expressly teach that T1 phases precipitate during welding.  However, the examiner submits that this feature would have naturally flowed from the suggestion of the prior art.  See MPEP 2145(II).  Specifically, the instant specification expressly discloses that this phenomenon occurs when an alloy having a composition as claimed is subjected to friction stir welding [0012-0013 spec.].  As stated previously, the aforementioned combination suggests an anticipatory alloy composition that is further subjected to friction stir welding (see above).  Thus, precipitation of T1 phases would have naturally flowed from the suggested combination of the prior art absent concrete evidence or reasoning to the contrary.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fridljander et al. (RU2163940, machine translation referred to herein) and others as applied to claim 9 above, and further in view of Chevy et al. (US 2016/0060741).
Regarding claim 17, the aforementioned prior art discloses the method of claim 9 (see previous).  The aforementioned prior art does not expressly teach an inclusion of Ag as claimed.  Chevy et al. discloses an aluminum-copper-lithium alloy [abstract]; wherein said alloy can further include Ag in an amount of 0.1 to 0.4 weight percent in order to control the granular structure during casting for aerospace applications [0002, 0061].  Therefore, it would have been obvious to one of ordinary skill to modify the alloy of the aforementioned prior art by including Ag as disclosed by Chevy et al. in order to desirably control the alloy grain structure as taught by Chevy et al.  The examiner notes that the overlap between the disclosed inclusion amounts of Chevy et al. and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734